Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the after-final arguments filed 4/7/2021. Applicant’s amendments and arguments regarding the 35 USC 103 rejection, specifically dependent claims 19-21 and 24 are persuasive. Examiner has reopened prosecution and addressed each of the claims in this Non-Final Office action.
Claims 1, 23 and 26 have been amended.
Claims 4-6 and 22 have been cancelled.
Claims 2 and 11-18 were previously cancelled.
Claims 1, 3, 7-10 and 19-21 and 23-26 are pending.
Response to Arguments/Amendments
With respect to applicant’s argument that Fukino is disqualified as prior art, applicant’s arguments are persuasive.  With respect to applicant’s argument that, “…Kanda fails to disclose… when the attribute of the customer acquired does not correspond to a predetermined important condition and the level of anger estimated by the processor is equal to or greater than a first level, determines that the response to the customer is to be routed to the customer service successor…” and , “…when the attribute of the customer acquired by the processor corresponds to the predetermined important condition and the level of anger estimated by the processor is equal to or greater than a second level that is lower than the first level, determines that the response to the customer is to be routed to the customer service successor...” Applicant then argues, “…Kanda also fails to disclose, “…a plurality of levels of anger indicating a degree of anger…”. While Examiner does not consider Kanda to be as limiting as applicant avers, Examiner does not use Kanda to teach the cited limitations, but instead uses Mock to teach these limitations—see Non-Final rejection below. Applicant then states, “…Annan does not specifically disclose an ability to estimate a particular physique (e.g. large build) of an interacting party and including such information in a customer profile…”, and that, “…features of Annan fails to disclose or render obvious ‘wherein the biological data acquired by the biological sensor includes estimated physical traits, the estimated physical traits including…physique’ and generating a customer profile of the customer based on the estimated physical traits [including the physique] as generally recited in amended claim 1…”. Examiner points out that applicant’s arguments regarding Annan reference are moot since the reference is no longer used in this rejection. As noted above, Examiner has reopened prosecution and addressed each of the pending claims in this Non-Final Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-10, 19-21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 23 recite, “…wherein the biological data acquired by the biological sensor includes estimated physical traits, the estimated physical traits including at least an age and physique…”. However, applicant’s specification does not properly describe support for the biological sensor estimating physical traits including at least an age and physique—see applicant’s disclosure ¶47: “…The biological data measurement unit 11 acquires biological data of the customer. For example, the biological data measurement unit 11 is provided with a sensor that measures human pulse waves in a non-contact manner using a highly sensitive spread-spectrum millimeter-wave radar or the like, and detects the heart rate and heart rate fluctuations of the customer…”; ¶58: “…The information collection unit 13 may collect the age, gender, physique or the like constituting features of the customer, as attributes of the customer, on the basis of an image captured by the camera…”; and ¶131: “…since a feature (person in their forties having large physique) of the customer is displayed as an attribute of the customer, the present handover information can be used for customer service in the future in the case where the customer can be specified from this feature. It should be noted that the aforementioned feature of the customer was collected by the information collection unit 13 as an attribute of the customer….” Applicant’s disclosure fails to describe in sufficient details that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter see MPEP 2161.01-2163.07(b). Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed.  Ariad, 598 F. 3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. The algorithm or software for biological sensor are either generic, not explained at all, or not explained in sufficient detail (simply stating or restating the function recited in the claim is not sufficient). Therefore applicant has failed to provide adequate disclosure in the specification for: “…the biological data acquired by the biological sensor includes estimated physical traits, the estimated physical traits including at least an age and physique…” Examiner asserts that limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al., Foreign Patent JP2007190641A, in view of Higgins, US Patent Application Publication No US2013/0346550A1, in further view of Mock US Patent Application Publication No US2005/0163302A1.
With respect to claim 1 and 23,
Kanda discloses,
A robot comprising:
a biological sensor to acquire biological data of a customer; (¶10: “…detection means (28, 32, 42, 46, 48, 58, 72, 98, S23) …”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”;¶55: “…touch sensors…sensor input/output board…voice input/output board …”) Examiner contends that the various sensors, cameras, and detection means (including but not limited to facial expression acquisition means) as biological sensor.
a memory that stores instructions; (¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD…”)
a mechanized body;( ¶28: “…robot 10 includes a carriage 22, and wheels24 for autonomously moving the robot 10…the robot 10 can be moved in any direction…”; ¶76: “…when the robot 10 touches the shoulder, the robot 10 speaks “what” and tilts the head…”)
a processor, when executing the instructions stored in the memory(¶45: “…the robot 10 includes a CPU 72 for controlling…microcomputer or processor…memory…sensor input/output board…”;¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD…”;¶75: “…the robot 10 and operator terminal 204 are connected via the network…Bluetooth (registered trademark) can be used…”)
 that performs operations including: estimating an emotion of the customer and a level of the emotion by analyzing the biological data of the customer; (¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a human face approaching the robot 10, other parts (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression…” ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”;¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46..when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”) Applicant’s disclosure teaches ¶49: “…, the biological data acquired by the biological data measurement unit 11 is also not particularly restricted to the aforementioned pulse waves. For biological data with which it is possible to estimate an emotion, for example, speech, facial images, blood oxygen concentration, blood pressure, and body temperature may be used…” Examiner interprets the facial acquisition means obtaining facial expressions (emotion i.e. angry or troubled) as taught by Kanda as teaching estimated emotion (troubled) and level of emotion (angry/person is yelling).
modifying first response content to provide to the customer based on the estimated emotion(¶16:“…an angry expression or a troubled expression…When the facial expression determination unit determines that the facial expression is a specific expression, the call determination unit determines that the operator calling condition is satisfied…”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”)
causing the mechanized body to perform a mechanized body movement corresponding to the first response content; (¶27: “…robot 10 receives a control command (remote operation information) input by the calling operator, and executes a communication action (operation or speech) according to the control command. That is, the robot 10 is remotely operated as necessary by the operator…”;¶47: “…a plurality of programs (called action modules) for controlling the body motion of the robot…body movements indicated by the behavior module include “what”, “wow”, “standby” and so on…”; ¶48: “…When the body motion indicated by the behavior modules “what”, say “what” and tilt the head. Specifically, the CPU 72 reads out voice data (voice synthesis data) corresponding to “Nani” from the memory 76 and outputs it from the speaker 66 via the voice input/output board 82. At the same time or almost the same time, the CPU 72 reads out the angle data when the neck 62 is tilted from the memory 76 and supplies it to the motor control board 78. Then, the head motor 92 is rotated so as to tilt the neck….”;¶49: “…right arm motor 88 and the left arm motor90 are rotated by a predetermined angle so as to raise both hands…”;¶81: “…The operator can remotely operate the robot….input a desired control command corresponding to the instructed button by instructing any button using the input device…when the robot 10 receives the control command transmitted from the operator terminal 204, the robot 10 executes a communication action according to the control command….”)
memory that stores instructions and history information indicating past customer service history for the customer(¶13: “…keyword judging means…recognizes (voice recognition) the human voice detected by the detecting means…”; ¶19: “…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with … the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to ;¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…”)
determining whether or not a response to the customer is to be routed to a customer service successor via a network, based on the estimated emotion and the level of the emotion; (¶16: “…an angry expression or a troubled expression…When the facial expression determination unit determines that the facial expression is a specific expression, the call determination unit determines that the operator calling condition is satisfied…”;¶19: “…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with … the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”; Fig 6, Flowchart, ¶88-¶93; ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition
generating, in a case the response to the customer is determined to be routed to the customer service successor, handover information that includes the first response content provided to the customer; (¶12-¶19; ¶13: “…keyword judging means…recognizes (voice recognition) the human voice detected by the detecting means, and judges whether or not the keyword is included in the voice-recognized human voice…a keyword (word, phrase) used to express a problem… “call the responsible person”…determining means determines that the keyword is included, the call determining means determines that the operator calling condition is satisfied…”;¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…”) Examiner interprets the robot transmitting a voice input/signal whereby the operator can grasp the contents as taught by Kanda as teaching the intended function of applicant’s handover information.
determining whether or not to include a support request in the handover information based on the level of the emotion, (¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block , (7) operate the operator call button, and so on It is judged…”;¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46 instead of acquiring the facial expression…when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”;¶64: “…when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied….”; ¶79; ¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate action… information is displayed on the remote operation screen 210 as appropriate…”;Fig 6, Flowchart, ¶88-¶93)
a transceiver that transmits the handover information to a terminal device that has a display for displaying the handover information via the network.(¶10: “…transmission means (72, 96, S7) transmits a call signal for calling the operator to the operator terminal (204) via the network (202)…”;¶46: “…a communication program for transmitting / receiving necessary data or commands…”;¶57: “…The communication LAN board 94 applies transmission data sent from the CPU 72 to the wireless communication device 96 to the operator terminal 204 via the network 202…”;¶73: “…The system 200 includes a robot 10 that is connected to an operator terminal 204 via a network 202 such as the Internet or a LAN…”;¶74: “…The operator terminal 204 is connected to the network 202 via a communication device in a wired or wireless manner….a control program and necessary data for remotely controlling the robot 10 are stored in a memory such as an HDD or a ROM built in the operator terminal 204…”; ¶75: “…the robot 10 and the operator terminal 204 are connected via the network 202, but may be connected directly…”;¶78:“…the robot 10 transmits a call request to the operator terminal 204 when it is determined that the operator call condition is satisfied…the CPU 72 outputs an operator call request via the communication LAN board 94 and the wireless communication device 96. Then, it is transmitted to the operator terminal 204 via the network 202…”;¶79: “…When the operator terminal 204 receives a call request from the robot 10, the above-described control program is activated, and a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request…Then, the operator starts remote operation of the robot 10...”; ¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…”) 
Applicant’s disclosure generally teaches, ¶6: “…handover information including first response content carried out to the customer and handover content that is based on the first response content….” Kanda teaches communication robots placed in various places and situations such as event venues, receptions, road guidance and the like and usually perform communication behaviors such as conversations with human beings by autonomous control (Abstract, Description, ¶1, ¶10, ¶27, ¶29).  Kanda further teaches a call condition database (DB 100) that stores conditions (operator calling conditions) for determining whether or not to call an operator (¶27,¶46,¶59,¶60) to include but not limited to determining whether a trouble (speech recognition is impossible) has occurred, a scene in which a more detailed response (such as communication) is required, human attributes, i.e. a VIP (important customer), detecting an angry facial expression or certain key words detected reaches a set number, talk with a person for a long time, distance/time and the like ¶19, ¶20, ¶27, ¶59-¶64. Examiner interprets at least the robot transmitting a call request, the communication program for transmitting / receiving necessary data or commands (applicant’s handover information) via the network and the operator terminal, with a remote operation screen on a display device of Kanda as teaching the intended function of applicant’s “…transceiver that transmits the handover information to a terminal device that has a display for displaying the handover information via the network…”
wherein the memory stores, in advance, second response content to be provided to the customer, in association with the estimated emotion of the customer and the level of the emotion(¶16: “…a facial expression of a human face to be shown when communication behavior with the communication robot is not good can be set…an angry expression or a troubled expression is set…”;¶45: “…the robot 10 includes a CPU 72 for controlling…microcomputer or processor…memory…sensor input/output board…”;¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD)…”;¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46..when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”;¶64: “…when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied….”;¶79: “…When the operator terminal 204 receives a call request from the robot 10, the above-described control program is activated, and a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request…Then, the operator starts remote operation of the robot 10...”;¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…”; Fig 6, Flowchart, ¶88-¶93; ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”) Examiner interprets the facial acquisition means obtaining facial expressions (emotion i.e. angry or troubled) as taught by Kanda as teaching the intended function of applicant’s estimated emotion (troubled) and level of emotion (angry) by analyzing the biological data.
 wherein the processor refers to the memory and, when the second response content associated with the estimated emotion is the support request for the customer service successor, determines that the response to the customer is to be routed to the customer service successor, (¶45: “…the robot 10 includes a CPU 72 for controlling…microcomputer or processor…memory…sensor input/output board…”;¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance …”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged…”; ¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…when a sound having a volume higher than a certain value is continuously input for a certain time…it can be determined that the person is angry by assuming that the person is yelling…”¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…”; Fig 6, Flowchart, ¶88-¶93; ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”)
wherein the processor acquires an attribute of the customer,(¶64: “…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory…”)
a device; a memory that stores instructions(¶45: “…the robot 10 includes a CPU 72 for controlling…microcomputer or processor…memory…sensor input/output board…”;¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs …”)
determining by comparing the level of the emotion with determination  criteria whether or not a response to the customer is to be routed to a customer service successor via  a network…”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”; ¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…when a sound having a volume higher than a certain value is continuously input for a certain time…it can be determined that the person is angry by assuming that the person is yelling…”;¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”)
wherein the operations further include generating a customer profile of the customer based on the estimated physical traits and dialogue with the robot(¶15: …facial expression acquisition means, ¶19: “…the personal identification means (42, 48, 72, 98, S23) identifies a person individually…… The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set…”;¶64: “…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory…when a specific person such as a so-called (VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied…”; ¶65: “…a face image of a specific person is registered (stored) in the memory 76 in advance, and the face image taken by the omnidirectional camera 42 or the eye camera 48 is compared (identified) to obtain a specific image…”;¶80: “…information (name, age, importance, etc) of a person with whom the robot 10 is interacting…”)
wherein the operations further include generating a customer profile of the customer based on the estimated physical traits and dialogue with the device having the mechanized body(¶15: …facial expression acquisition means, ¶19: “…the personal identification means (42, 48, 72, 98, S23) identifies a person individually…… The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set…”;¶64: “…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory…when a specific person such as a so-called (VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied…”; ¶65: “…a face image of a specific person is registered (stored) in the memory 76 in advance, and the face image taken by the omnidirectional camera 42 or the eye camera 48 is compared (identified) to obtain a specific image…”;¶80: “…information (name, age, importance, etc) of a person with whom the robot 10 is interacting…”;¶81: “…On the operation panel, a plurality of icons or buttons (GUIs) describing control commands are displayed…button for instructing movement (forward, backward, etc…)…(bowing, right pointing, etc)…)
Kanda discloses all of the above limitations, Kanda does not distinctly describe the following limitations, but Higgins however as shown discloses,
wherein the biological data acquired by the biological sensor includes estimated physical traits, the estimated physical traits including at least an age and physique, (Fig 5A, 5B, 8; ¶96: “…Various biometric sensing video cameras that detect body language, facial features (e.g., smiling), height, body shape, head position, blinking rate, pupil dilation, and other external physical characteristics… Remote sensors may also include infrared sensors that detect infrared energy emitting from information recipients. Proximate sensors may, but are not limited to, include …retinal scanners …breath and voice detection analyzers. Bio-implanted sensors may include, but are not limited to …nano blood flow, pressure …oxygen content sensors, radio-frequency transceivers, and acoustic wave sensors that measure sound waves propagating through bodily structures. Implantable devices may be wired (lead) or wireless (leadless), miniature, batteryless or internally powered, and include a transceiver or telemetric device for communicating characteristics information to an external data receiving and transmitting device,”)
Kanda discloses a communication robot including various sensors capable of performing various autonomous services/actions and communication behaviors with a human and when determined via an operator. Higgins discloses a method/system for tailoring information to be delivered to a user via a communications system based on monitored characteristics. Kanda and Higgins are directed to the same field of endeavor since they are related to interactive communication with a user. Therefore, it would have been obvious 
Kanda and Higgins disclose all of the above limitations, the combination of Kanda and Higgins does not distinctly describe the following limitations, but Mock however as shown discloses,
wherein the processor is configured to estimate a plurality of levels of anger indicating a degree of anger of the customer by analyzing the biological data, wherein the memory stores, in advance, the second response content to be provided to the customer, in association with each of the plurality of levels of anger (¶18: “…The processor 250 can be programmed to transmit non-vocal physiological data to a third party to alter a call processing procedure at the third party such as the call center …The processor 250 can be further programmed to receive instructions from the third party altering a presentation on the presentation device…when instructions from the call center is received in response to determining that the emotional state of the caller is angry or agitated…”;¶23: “…non-vocal physiological data and the emotional status information deduced from such information can include: …c) Increased heart rate--where such indication can increase the probability of choosing angry or afraid; or d) Decreased heart rate--where such indication can increase the probability of choosing happy or sad emotion by the service representative…”;¶30: see Fig 4,“…monitoring physiological data for increased anxiety, stress or other emotional state…. if the emotional state increases in anxiety, anger, stress or other negative emotion …If the emotional state does not increase at decision block 425, then it can be determined if a customer service representative is available. If the customer service representative if available at decision block 431, then the call is accepted and processed as a high valued customer at step 415. The method 400 can proceed by continuing to determine and monitor the current emotional state of the caller using physiological sensor data and optionally voice analysis at step 417. At step 419, the method 400 can continue to process the high valued customer or caller based on the protocol for such high valued customer and the current determined emotional state of the caller...”)
wherein the processor refers to the memory and, when the level of anger estimated by the processor is equal to or greater than a predetermined level, determines that the response to the customer is to be routed to the customer service successor(¶18:“…The processor 250 can be programmed to transmit non-vocal physiological data to a third party to alter a call processing procedure at the third party such as the call center …The processor 250 can be further programmed to receive instructions from the third party altering a presentation on the presentation device. …when instructions from the call center is received in response to determining that the emotional state of the caller is angry or agitated…”; ¶30: “….The method 400 can continue at step 423 by monitoring physiological data for increased anxiety, stress or other emotional state. At decision block 425, if the emotional state increases in anxiety, anger, stress or other negative emotion … If the customer service representative if available at decision block 431, then the call is accepted and processed as a high valued customer at step 415…”; Fig 5, ¶31: “…If an increase in the negative emotion is detected at decision block 509, then a voice response from the caller or customer is solicited at step 511. At step 513, a determination of whether an angry or sad emotion is indicated using physiological data and a voice analysis…”)
wherein the processor, when the attribute of the customer acquired does not correspond to a predetermined important condition and the level of anger estimated by the processor is equal to or greater than a first level, determines that the response to the customer is to be routed to the customer service successor (¶29: “…a value rating can be determined for the caller or customer at step 313. This value rating can be determined from a customer profile or their history or from a combination of factors including the emotional status determined at step 311. At decision block 315, if the customer value is determined to be high, then the call is processed at step 317 and otherwise the call is processed at step 319 as a low value customer…”¶30: “…If low valued calls are active at decision block 411, then such calls are transferred to hold and continued to process as low valued customers or callers at step 413…”;¶31: “…If the call is to be processed for a low valued customer or caller at step 319 (of FIG. 3), then physiological data from the caller can be monitored for increased anxiety, anger, stress or other negative emotion…. If an increase in the negative emotion is detected at decision block 509, then a voice response from the caller or customer is solicited at step 511… if no angry or sad emotion is indicated at decision block 515, then the caller continues to be placed on hold at step 517...”; claim 1: “…routing the caller based on the priority assigned to the caller…”)
when the attribute of the customer acquired by the processor corresponds to the predetermined important condition and the level of anger estimated by the processor is equal to or greater than a second level that is lower than the first level, determines that the response to the customer is to be routed to the customer service successor (¶29: “…a value rating can be determined for the caller or customer at step 313. This value rating can be determined from a customer profile or their history or from a combination of factors including the emotional status determined at step 311. At decision block 315, if the customer value is determined to be high, then the call is processed at step 317 and otherwise the call is processed at step 319 as a low value customer…”; ¶30: “…monitoring physiological data for increased anxiety, stress or other emotional state.… , if the emotional state increases in anxiety, anger, stress or other negative emotion… If the emotional state does not increase at decision block 425, then it can be determined if a customer service representative is available…” claim 1: “…routing the caller based on the priority assigned to the caller…”)
Mock teaches a method/system for retrieving non-vocal physiological data and providing customer service based on customer profile, priority value and physiological data gathered. Kanda, Higgins and Mock are directed to the same field of endeavor since they are related to customer service systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the biometric sensing devices of Higgins and the customer service method/system as taught by Mock since it allows for determining non-vocal physiological data, customer profile data, priority assignment and providing customer service based on the retrieved data (claim 1, 13, Figs 3-5, ¶18, ¶23, ¶29-¶31,¶96).
Independent claim 23 recites substantially similar limitations as independent claim 1; therefore it is rejected based on the same rationale.

With respect to Claim 3,        
Kanda, Higgins and Mock disclose all of the above limitations, Kanda further discloses,
the support request indicates that support by the customer service successor is necessary (¶19: “…When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged.…”;¶78:“…the robot 10 transmits a call request to the operator terminal 204 when it is determined that the operator call condition is satisfied…the CPU 72 outputs an operator call request via the communication LAN board 94 and the wireless communication device 96. Then, it is transmitted to the operator terminal 204 via the network 202…”;¶79: “…When the operator terminal 204 receives a call request from the robot 10, the above-described control program is activated, and a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request. However, it is also possible to notify the operator of the necessity for remote operation by outputting a warning sound from a speaker provided (connected) to the operator terminal 204. In such a case, the control program may be activated by an operator using an input device. Then, the operator starts remote operation of the robot 10...”)


With respect to Claim 7, 
Kanda, Higgins and Mock disclose all of the above limitations, Kanda further discloses,
wherein the processor acquires identification information identifying the customer; (¶18: “…the detection means includes personal identification means for individually identifying a person and whether the person identified by the personal identification means is a specific person…”; ¶19: “…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with…”; ¶64: “…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory…”)
wherein the memory stores history information indicating past customer service history for the customer, in association with the identification information; (¶18-¶20; ¶18: “…the detection means includes personal identification means for individually identifying a person and whether the person identified by the personal identification means is a specific person. It further comprises human judgment means for judging whether or not, and the call judgment means judges that the operator call condition is satisfied when the human judgment means determines that the person is a specific person…”; ¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to ;¶94: “…operator calling conditions based on the interaction between the robot and the human…”)
wherein the processor acquires the history information of the customer corresponding to the identification information acquired from memory and determines the response to the customer, based on the history information (¶19: “…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is set. When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”; ¶64:“…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory 76 and the human name is based on the detected identification information. And at least one of its attributes. Here, for example, when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant is detected, it is determined that the operator calling condition is satisfied…”;¶94: “…operator calling conditions based on the interaction between the robot and the human…”)



With respect to Claim 8,
Kanda, Higgins and Mock disclose all of the above limitations, Kanda further discloses,
wherein when the processor has determined that the response to the customer is not to be handed over to the customer service successor, the processor generates the handover information including the first response content performed to the customer (¶27: a reception robot or a road guidance robot…is arranged in various places and situations such as a certain event venue or company reception, and normally plays a role such as reception and road guidance by autonomous control…”;¶76: “…robot 10 performs communication behavior such as dialogue with humans, usually by autonomous control and performs reception and route guidance…executes a communication action according to a control command selected at random, or executes a communication action according to a control command selected according to an interaction with a human…”)
the memory stores the handover information generated by the processor as the history information (¶64:“…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory 76 and the human name is based on the detected identification information. And at least one of its attributes. Here, for example, when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant is detected, it is determined that the operator calling condition is satisfied…”;¶76, ¶77)

With respect to Claim 9,
Kanda, Higgins and Mock disclose all of the above limitations, Kanda further discloses,
wherein the processor generates the handover information including emotion information indicating the estimated emotion (¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46 instead of acquiring the facial expression…when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”;¶64: “…when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied….”)


With respect to Claim 10,          
Kanda, Higgins and Mock disclose all of the above limitations, Kanda further discloses,
further comprising a reply outputter that includes at least one of a speaker, a display, the mechanized body in a human- shaped form  (Fig 1) and provides customer service to the customer by using at least one of speech, video, and movement. (¶42: “…eye camera 48 captures a human face approaching the robot…and captures a corresponding video signal…”;¶46: “…operator terminal…”;¶47: “…a plurality of programs (called action modules) for controlling the body motion of the robot 10…”; ¶48: “…when the body motion indicated by the behavior module is “what”, say “what” and tilt the head…”…the head motor 92 is rotated so as to tilt the neck…”;¶56: “…voice input/output board…speaker…”; ¶74”…display device…”;¶76: “…the robot 10 performs communication behavior such as dialogue with humans, usually by autonomous control, and performs reception and route guidance…when performing autonomous control, the robot 10 executes a communication action according to a control command selected at random, or executes a communication action according to a control command selected according to an interaction with a human…when the robot 10 touches the shoulder, the robot 10 speaks “what” and tilts the head…and executes a communication action according to the control command…”)


With respect to Claims 19 and 24,         
Kanda, Higgins and Mock disclose all of the above limitations, Higgins further discloses,
wherein the biological data is pulse waves data indicating pulse waves of the customer (¶96: “…Various biometric sensing devices may be used to identify characteristics about information recipients located at a geographic area. Sensors may be classified generally as remote, proximate, or implantable. Remote and proximate sensors may include, but are not limited to, video cameras that detect body language, facial features (e.g., smiling), height, body shape, head position, blinking rate, pupil dilation, and other external physical characteristics. Remote sensors may also include infrared sensors that detect infrared energy emitting from information recipients. Proximate sensors may, but are not limited to, include skin biosensors that detect transpiration and tension in skin segments of information recipients, retinal scanners, finger print analyzers, and breath and voice detection analyzers. Bio-implanted sensors may include, but are not limited to, pace makers, nano blood flow, pressure, temperature, glucose content, and oxygen content sensors, radio-frequency transceivers, and acoustic wave sensors that measure sound waves propagating through bodily structures…”)
Kanda, Higgins and Mock are directed to the same field of endeavor since they are related to customer service systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

With respect to Claim 20,          
Kanda, Higgins and Mock disclose all of the above limitations, Higgins further discloses,
wherein the biological sensor is a spread- spectrum millimeter-wave radar (¶96: “…Various biometric sensing devices may be used to identify characteristics about information recipients located at a geographic area. Sensors may be classified generally as remote, proximate, or implantable. Remote and proximate sensors may include, but are not limited to, video cameras that detect body language, facial features (e.g., smiling), height, body shape, head position, blinking rate, pupil dilation, and other external physical characteristics. Remote sensors may also include infrared sensors that detect infrared energy emitting from information recipients. Proximate sensors may, but are not limited to, include skin biosensors that detect transpiration and tension in skin segments of information recipients, retinal scanners, finger print analyzers, and breath and voice detection analyzers. Bio-implanted sensors may include, but are not limited to, pace makers, nano blood flow, pressure, temperature, glucose content, and oxygen adio-frequency transceivers, and acoustic wave sensors that measure sound waves propagating through bodily structures…)
Higgins discloses various biometric sensing devices used to identify characteristics about users to include but not limited to remote sensing. Examiner asserts that a person of ordinary skill in the art at the time of applicant’s invention would have been motivated to combine the prior art (various biometric sensing devices (i.e. remote, image, etc.) to identify characteristics about users) to achieve the claimed invention (biological sensor is a spread- spectrum millimeter-wave radar) with a reasonable expectation of success in doing so -DyStar Textifarben GmbH & Co. Deutschland KG v. C.H. Patrick, Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Further, one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the various biometric sensing devices of Higgins, could have implemented the claimed variation of the prior art (biological sensor is a spread-spectrum millimeter-wave radar), and the claimed variation would have been predictable to one of ordinary skill in the art- Ex parte Catan, 83 USPQ2d 1569 (Bd. Pat. App. & Int. 2007).
Kanda, Higgins and Mock are directed to the same field of endeavor since they are related to customer service systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the customer service method/system of Mock and the biometric sensing devices as taught 

With respect to Claim 21,
Kanda, Higgins and Mock disclose all of the above limitations, Higgins further discloses,
wherein the processor acquires heart rate fluctuations of the customer by analyzing the pulse waves data, ¶96: “…Various biometric sensing devices may be used to identify characteristics about information recipients …Remote sensors may also include infrared sensors that detect infrared energy emitting from information recipients …acoustic wave sensors that measure sound waves propagating through bodily structures…”;¶104: “…directly measured or sensed physiological state information about information recipient…pulse rate…¶125-¶128;¶125: “…FIG. 10, shown therein is block and schematic diagram of the system in which the biological state of the information recipient A, as well as changes to that state, are monitored using biometric and environmental sensing devices 1002, 1004, 1006, and 1008, which may be implanted in, on, or remote from the physiological mechanism of the information recipient's body that is being sensed…”;¶128: “…sense characteristics information of the information recipient A, such as pupil response, eye movement, blinking rate, heart rate (pulse), respiration rate, extremity movement/agitation, skin tension, blood oxygen concentration, breath component concentrations, smiling, etc…”)

Mock discloses,
and estimates the emotion of the customer and the level of the emotion based on the heart rate fluctuations (¶23: “…non-vocal physiological data and the emotional status information deduced from such information can include:… c) Increased heart rate--where such indication can increase the probability of choosing angry or afraid; or d) Decreased heart rate--where such indication can increase the probability of choosing happy or sad emotion by the service representative…”).
Kanda, Higgins and Mock are directed to the same field of endeavor since they are related to customer service systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the biometric sensing devices of Higgins and the customer service method/system as taught by Mock since it allows for determining non-vocal physiological data, customer profile data, priority assignment and providing customer service based on the retrieved data (claim 1, 13, Figs 3-5, ¶18, ¶23, ¶29-¶31,¶96).

With respect to Claim 22,          
Kanda, Higgins and Mock disclose all of the above limitations, Kanda further discloses,
wherein the robot is configured to perform a body movement corresponding to the first response content(¶47: “…a plurality of programs (called action modules) for controlling the body motion of the robot 10…”; ¶48: “…when the body motion indicated by the behavior module is “what”, say “what” and tilt the head…”…the head motor 92 is rotated so as to tilt the neck…”;¶56: “…voice input/output board…speaker…”; ¶74”…display device…”;¶76: “…the robot 10 performs communication behavior such as dialogue with humans, usually by autonomous control, and performs reception and route guidance…when performing autonomous control, the robot 10 executes a communication action according to a control command selected at random, or executes a communication action according to a control command selected according to an interaction with a human…when the robot 10 touches the shoulder, the robot 10 speaks “what” and tilts the head…and executes a communication action according to the control command…”)





With respect to Claim 25,
Kanda, Higgins and Mock disclose all of the above limitations, Kanda further discloses,
wherein the processor modifies the first response based on the history information(¶19: “…the personal identification means (42, 48, 72, 98, S23) identifies a person individually… The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person… As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with…When it is determined by the human determination means that the person is a specific person, the call determination means determines that the operator call condition is satisfied….”;  ¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”; ¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46 instead of acquiring the facial expression…when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”; ¶64: “…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory 76 and the human name is based on the detected identification information. And at least one of its attributes. Here, for a person who is difficult to deal with (such as an infant is detected, it is determined that the operator calling condition is satisfied…”)

With respect to Claim 26,      
Kanda discloses, 
A system comprising, a robot that provides customer service to a customer; (Abstract: “…a robot control system enabling efficient supply of proper service…The communication robot 10 generally performs a communication action with a person under the autonomous control to provide service such as reception and guiding…”; ¶27: a reception robot or a road guidance robot…is arranged in various places and situations such as a certain event venue or company reception, and normally plays a role such as reception and road guidance by autonomous control…”)
 a server that communicates with the robot; and a communication terminal of a customer service successor that communicates with the server(¶46: “…a communication program for transmitting / receiving necessary data or commands…”;¶57: “…The communication LAN board 94 is configured by a DSP, applies transmission data sent from the CPU 72 to the wireless communication device 96 to the operator terminal 204 via the network 202…”;¶73: “…The system 200 includes a robot 10 that is connected to an operator terminal 204 via a network 202 such as the Internet or a LAN…”;¶74: “…The operator terminal 204 is connected to the network 202 via a communication device in a wired or wireless manner….a control program and necessary data for remotely controlling the robot 10 are stored in a memory such as an HDD or a ROM built in the operator terminal 204…”; ¶75: “…the robot 10 and the operator terminal 204 are connected via the network 202, but may be connected directly…”)
wherein the robot comprises: a biological sensor to acquire biological data of the customer; (¶10: “…detection means (28, 32, 42, 46, 48, 58, 72, 98, S23) …”;¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”;¶55: “…touch sensors…sensor input/output board…voice input/output board…”;;¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”) Examiner contends that the various sensors, cameras, and detection means (including but not limited to facial expression acquisition means) as taught by Kanda teaches the intended function of applicant’s biological sensor.
a first memory that stores instructions; a mechanized body(¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD…”; ¶28: “…robot 10 includes a carriage 22, and wheels24 for autonomously moving the robot 10…the robot 10 can be moved in any direction…”; ¶48: “…When the body motion indicated by the behavior modules “what”, say “what” and tilt the head. Specifically, the CPU 72 reads out voice data (voice synthesis data) corresponding to “Nani” from the memory 76 and outputs it from the speaker 66 via the voice input/output board 82. At the same time or almost the same time, the CPU 72 reads out the angle data when the neck 62 is tilted from the memory 76 and supplies it to the motor control board 78. Then, the head motor 92 is rotated so as to tilt the neck….”;¶49: “…right arm motor 88 and the left arm motor90 are rotated by a predetermined angle so as to raise both hands…”; ¶76: “…when the robot 10 touches the shoulder, the robot 10 speaks “what” and tilts the head…”)
a first processor that estimates an emotion of the customer and a level of the emotion by analyzing the biological data of the customer; (¶15: “…the detection means includes a facial expression acquisition means for acquiring a facial expression of the human face…”; ¶42: “…the eye camera 48 captures a human face approaching the robot 10, other parts or objects, and captures a corresponding video signal…”;¶45: “…The CPU72…is connected to the memory 76…”¶55: “…touch sensors…sensor input/output board…voice input/output board …”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression; ¶62: “…the facial expression of a specific face is a facial expression of a human being angry or a face that is in trouble. When such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46 instead of acquiring the facial expression …when a sound having a volume higher than a certain value is continuously input for a certain time…it can be determined that the person is angry by assuming that the person is yelling…”;¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”) Examiner interprets the facial acquisition means obtaining facial expressions (emotion i.e. angry or troubled) as taught by Kanda as teaching the intended function of applicant’s estimated emotion (troubled) and level of emotion (angry/person is yelling).
modifies a first response content to provide to the customer based on the estimated emotion; (¶16:“…an angry expression or a troubled expression…When the facial expression determination unit determines that the facial expression is a specific expression, the call determination unit determines that the operator calling condition is satisfied…”;¶20: “…when a specific person is recognized, the operator is quickly called, so that it is possible to cope more appropriately and to prevent troubles in advance…”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk  and so on It is judged.…”)
causes the mechanized body to perform a mechanized body movement corresponding to the first response content(¶27: “…robot 10 receives a control command (remote operation information) input by the calling operator, and executes a communication action (operation or speech) according to the control command. That is, the robot 10 is remotely operated as necessary by the operator…”;¶47: “…a plurality of programs (called action modules) for controlling the body motion of the robot…body movements indicated by the behavior module include “what”, “wow”, “standby” and so on…”; ¶48: “…When the body motion indicated by the behavior modules “what”, say “what” and tilt the head. Specifically, the CPU 72 reads out voice data (voice synthesis data) corresponding to “Nani” from the memory 76 and outputs it from the speaker 66 via the voice input/output board 82. At the same time or almost the same time, the CPU 72 reads out the angle data when the neck 62 is tilted from the memory 76 and supplies it to the motor control board 78. Then, the head motor 92 is rotated so as to tilt the neck….”;¶49: “…right arm motor 88 and the left arm motor90 are rotated by a predetermined angle so as to raise both hands…”;¶81: “…The operator can remotely operate the robot….input a desired control command corresponding to the instructed button by instructing any button using the input device…when the robot 10 receives the control command transmitted from the operator terminal 204, the robot 10 executes a communication action according to the control command….”)
determines, by comparing the level of the emotion with determination criteria, whether or not a response to the customer is to be routed to a customer service successor;(¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46 instead of acquiring the facial expression…when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”;¶64: “…when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied….”; ¶79; ¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate action… information is displayed on the remote operation screen 210 as appropriate…”;Fig 6, Flowchart, ¶88-¶93; ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”) 
transmits, to the server, first response content provided to the customer, (¶26: “…interaction-oriented mainly for the purpose of communicating with an interact with humans by voice…communication action or action using at least one of voice and body movement…”;¶27:“…a reception robot or a road guidance robot…normally plays a role such as reception and road guidance by autonomous control.. …remotely operated as necessary by the operator…”;¶46: “…a communication program for transmitting / receiving necessary data or commands…”;¶57: “…The communication LAN board 94 is configured by a DSP, applies transmission data sent from the CPU 72 to the wireless communication device 96 to the operator terminal 204 via the network 202…”;¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…”)
and the server comprises: a second processor that generates handover information based on the first response content, (¶74: “…operator terminal 204 is a general-purpose personal computer…includes a display device…a communication device and the like are connected…a control program and necessary data for remotely controlling the robot 10 are stored in a memory…”¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…” Examiner interprets the operator terminal of Kanda as teaching the intended function of applicant’s second processor.
a second memory that stores the handover information generated by the second processor, as the history information, (¶74: “…operator terminal 204 is a general-purpose personal computer…includes a display device…a communication device and the like are connected…a control program and necessary data for remotely controlling the robot 10 are stored in a memory…built in the operator terminal…”;¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…” Examiner interprets the operator terminal/general purpose computer with program and necessary data for controlling the robot of Kanda as teaching the intended function of applicant’s second memory
and a transceiver that transmits, to the communication terminal, the handover information when the response to the customer is determined to be routed to the customer service successor by the robot, (¶10: “…transmission means (72, 96, S7) transmits a call signal for calling the operator to the operator terminal (204) via the network (202)…”;¶46: “…a communication program for transmitting / receiving necessary data or commands… “…memory 76 includes a ROM, an HDD, and a RAM, and programs…”;¶57: “…The communication LAN board 94 is configured by a DSP, applies transmission data sent from the CPU 72 to the wireless communication device 96 to the operator terminal 204 via the network 202…”;¶73: “…The system 200 includes a robot 10 that is connected to an operator terminal 204 via a network 202 such as the Internet or a LAN…”;¶74: “…The operator terminal 204 is connected to the network 202 via a communication device in a wired or wireless manner….a control program and necessary data for remotely controlling the robot 10 are stored in a memory such as an HDD or a ROM built in the operator terminal 204…”; ¶75: “…the robot 10 and the operator terminal 204 are connected via the network 202, but may be connected directly…”;¶79: “…When the operator terminal 204 receives a call request from the robot 10, the above-described control program is activated, and a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request…Then, the operator starts remote operation of the robot 10...”; 
the communication terminal comprises a handover information presenter that presents the handover information to the customer service successor;(¶78:“…the robot 10 transmits a call request to the operator terminal 204 when it is determined that the operator call condition is a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request…”;¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…”) 
wherein the operations further include generating a customer profile of the customer based on the estimated physical traits and dialogue with the robot (¶15: …facial expression acquisition means, ¶19: “…the personal identification means (42, 48, 72, 98, S23) identifies a person individually…… The human judgment means (72, S29) judges whether or not the person identified by the personal identification means is a specific person…the specific person means a person who is desired to respond appropriately by remote operation by an operator. As the specific person, for example, a so-called VIP (important customer) or a person (for example, an infant) who is difficult to deal with only by autonomous control is human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory…when a specific person such as a so-called (VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied…”; ¶65: “…a face image of a specific person is registered (stored) in the memory 76 in advance, and the face image taken by the omnidirectional camera 42 or the eye camera 48 is compared (identified) to obtain a specific image…”;¶80: “…information (name, age, importance, etc) of a person with whom the robot 10 is interacting…”)
wherein the first memory stores, in advance, second response content to be provided to the customer, in association with the estimated emotion of the customer and the level of the emotion, (¶16: “…a facial expression of a human face to be shown when communication behavior with the communication robot is not good can be set…an angry expression or a troubled expression is set…”;¶45: “…the robot 10 includes a CPU 72 for controlling…microcomputer or processor…memory…sensor input/output board…”;¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD)…”; ¶63: “…it can be determined that the person is angry based on the sound detected by the microphone 46..when a sound having a volume higher than a certain value is continuously input for a certain time (for example, 5 seconds) or more, it can be determined that the person is angry by assuming that the person is yelling…”;¶64: “…when a specific person such as a so-called VIP (important customer) or a person who is difficult to deal with (such as an infant) is detected, it is determined that the operator calling condition is satisfied….”;¶79: “…When the operator terminal 204 receives a call request from the robot 10, the above-described control program is activated, and a remote operation screen 210 as shown in FIG. 4 is displayed on a display device (not shown). Thus, the operator of the operator terminal 204 can know that there is a call request…Then, the operator starts remote operation of the robot 10...”;¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate information is displayed on the remote operation screen 210 as appropriate…”; Fig 6, Flowchart, ¶88-¶93; ¶88: the CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”) Examiner interprets the facial acquisition means obtaining facial expressions (emotion i.e. angry or troubled) as taught by Kanda as teaching the intended function of applicant’s estimated emotion (troubled) and level of emotion (angry) by analyzing the biological data
wherein the first processor refers to the first memory and, when the second response content associated with the estimated emotion is the support request for the customer service successor, determines that the response to the customer is to be routed to the customer service successor, (¶45: “…the robot 10 includes a CPU 72 for controlling…microcomputer or processor…memory…sensor input/output board…”;¶46: “…the memory 76 includes a ROM, an HDD, and a RAM, and programs such as a control program for controlling the operation of the robot 10 are stored in advance in the ROM and the HDD)…”;¶60: “…the operator calling condition may be (1) detecting a certain keyword, (2) obtaining a specific facial expression such as an angry facial expression or a troubled facial expression, or (3) To detect, (4) talk with a person for a long time, (5) block the way to go, (6) have many people around, (7) operate the operator call button, and so on It is judged…”; ¶62: “…facial expression of a human being angry or a face that is in trouble when such a specific facial expression is acquired, it is determined that the operator calling condition is satisfied…”;¶63: “…when a sound having a volume higher than a certain value is continuously input for a certain time…it can be determined that the person is angry by assuming that the person is yelling…”¶80: “…when the robot 10 and a human are talking, the robot 10 may detect a voice input from the microphone 46 and transmit the voice signal to the operator terminal 204…the operator can grasp the contents and take appropriate actions. The information presented to these operations is an example, and appropriate he CPU72 detects the outputs of the sensors (ultrasonic distance sensor 32, omnidirectional camera 42, microphone 46, eye camera 48, touch sensor 58, wireless tag reader 98) necessary for determining the operator calling condition…”)
wherein the first processor acquires an attribute of the customer,(¶64: “…the robot 10 stores a human name and its attributes (gender, age, importance, etc.) corresponding to the identification information in the memory…”)
Kanda discloses all of the above limitations, Kanda does not distinctly describe the following limitations, but Higgins however as shown discloses
wherein the biological data acquired by the biological sensor includes estimated physical traits, the estimated physical traits including at least an age and physique, (Fig 5A, 5B, 8; ¶96: “…Various biometric sensing devices may be used to identify characteristics about information recipients… Sensors may be classified generally as remote, proximate, or implantable. Remote and proximate sensors may include, but are not limited to, video cameras that detect body language, facial features (e.g., smiling), height, body shape, head position, blinking rate, pupil dilation, and other external physical characteristics…”)
Kanda discloses a communication robot including various sensors capable of performing various autonomous services/actions and communication behaviors with a human and when determined via an operator. Higgins 
Kanda and Higgins disclose all of the above limitations, the combination of Kanda and Higgins does not distinctly describe the following limitations, but Mock however as shown discloses,
wherein the first processor is configured to estimate a plurality of levels of anger indicating a degree of anger of the customer by analyzing the biological data, wherein the first memory stores, in advance, the second response content to be provided to the customer, in association with each of the plurality of levels of anger(¶18: “…The processor 250 can be programmed to transmit non-vocal physiological data to a third party to alter a call processing procedure at the third party such as the call center …The processor 250 can be further programmed to receive instructions from the third party altering a presentation on the presentation device….when instructions from the call center is received in response to determining that the emotional state of the caller is angry or agitated…”;¶23: “…non-vocal physiological data and the emotional status information deduced from such information can include: …c) Increased heart rate--where such indication can increase the probability of choosing angry or afraid; or d) Decreased heart rate--where such indication can increase the probability of choosing happy or sad emotion by the service representative…”;¶30: see Fig 4,“…monitoring physiological data for increased anxiety, stress or other emotional state… if the emotional state increases in anxiety, anger, stress or other negative emotion,… If the emotional state does not increase at decision block 425, then it can be determined if a customer service representative is available. If the customer service representative if available at decision block 431, then the call is accepted and processed as a high valued customer at step 415. The method 400 can proceed by continuing to determine and monitor the current emotional state of the caller using physiological sensor data and optionally voice analysis at step 417. At step 419, the method 400 can continue to process the high valued customer or caller based on the protocol for such high valued customer and the current determined emotional state of the caller...”)
wherein the first processor refers to the first memory and, when the level of anger estimated by the processor is equal to or greater than a predetermined level, determines that the response to the customer is to be routed to the customer service successor (¶18: “…The processor 250 can be programmed to transmit non-vocal physiological data to a third party to alter a call processing procedure at the third party such as the call center …The processor 250 can be further programmed to receive instructions from the third party altering a presentation on the presentation device …when instructions from the call center is received in response to determining that the emotional state of the caller is angry or agitated…”;¶30: “…. The method 400 can continue at step 423 by monitoring physiological data for increased anxiety, stress or other emotional state. At decision block 425, if the emotional state increases in anxiety, anger, stress or other negative emotion, …If the customer service representative if available at decision block 431, then the call is accepted and processed as a high valued customer at step 415…”; Fig 5, ¶31: “…If an increase in the negative emotion is detected at decision block 509, then a voice response from the caller or customer is solicited at step 511. At step 513, a determination of whether an angry or sad emotion is indicated using physiological data and a voice analysis…”)
wherein the first processor, when the attribute of the customer acquired does not correspond to a predetermined important condition and the level of anger estimated by the first processor is equal to or greater than a first level, determines that the response to the customer is to be routed to the customer service successor (¶29: “…a value rating can be determined for the caller or customer at step 313. This value rating can be determined from a customer profile or their history or from a combination of factors including the emotional status determined at step 311. At decision block 315, if the customer value is determined to be high, then the call is processed at step 317 and otherwise the call is processed at step 319 as a low value customer…”;¶30: “…If low valued calls are active at decision block 411, then such calls are transferred to hold and continued to process as low valued customers or callers at step 413…”;¶31: “…If the call is to be processed for a low valued customer or caller at step 319 (of FIG. 3), then the customer service method 500 of FIG. 5 for handling calls from low valued customers using non-vocal physiological data can be used… physiological data from the caller can be monitored for increased anxiety, anger, stress or other negative emotion…. If an increase in the negative emotion is detected at decision block 509, then a voice response from the caller or customer is solicited at step 511… if no angry or sad emotion is indicated at decision block 515, then the caller continues to be placed on hold at step 517...”; claim 1: “…routing the caller based on the priority assigned to the caller…”)
when the attribute of the customer acquired by the first processor corresponds to the predetermined important condition and the level of anger estimated by the processor is equal to or greater than a second level that is lower than the first level, determines that the response to the customer is to be routed to the customer service successor (¶29: “…a value rating can be determined for the caller or customer at step 313. This value rating can be determined from a customer profile or their history or from a combination of factors including the emotional status determined at step 311. At decision block 315, if the customer value is determined to be high, then the call is processed at step 317 and otherwise the call is processed at step 319 as a “…monitoring physiological data for increased anxiety, stress or other emotional state.… , if the emotional state increases in anxiety, anger, stress or other negative emotion, …If the emotional state does not increase at decision block 425, then it can be determined if a customer service representative is available…”; claim 1: “…routing the caller based on the priority assigned to the caller…”)
Mock teaches a method/system for retrieving non-vocal physiological data and providing customer service based on customer profile, priority value and physiological data gathered. Kanda, Higgins and Mock are directed to the same field of endeavor since they are related to customer service systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication robot of Kanda with the biometric sensing devices of Higgins and the customer service method/system as taught by Mock since it allows for determining non-vocal physiological data, customer profile data, priority assignment and providing customer service based on the retrieved data (claim 1, 13, Figs 3-5, ¶18, ¶23, ¶29-¶31,¶96).

Conclusion
References cited but not used:
US Patent Application Publication No US2014/0270109A1, Riahi et al., “Customer Portal of an Intelligent Automated Agent for a Contact Center”, relating to an intelligent automated agent configured to take part in the 
Foreign Reference JP2015014834A, Tomohiro et al., “Feeling Estimation System and Program by Mechanic Dialog”, relating to a dialog system and program capable of analyzing a state of person and creating proper response.
US Patent Application Publication No US2003/0139654A1, Kim et al., “System and method for recognizing user's emotional state using short-time monitoring of physiological signals”, relating to an emotion recognition method/system which enables perception of a user's emotional state by monitoring his or her physiological signals.
US Patent Application Publication No US2014/0143064A1, Tran, “Personal Monitoring System”, relating to method/system for monitoring health of a person.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629  

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629